DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Sevin et al., US 3,234,716 (“Sevin”) in view of Dawar et al., US 2013/0167816 (“Dawar”) and in further view of Schuster, US 2010/0192529 (“Schuster”). 
Claims 4–11 and 14–19 are rejected under 35 U.S.C. 103 as being unpatentable over Sevin in view of Dawar and in further view of Schuster and in further view of Webb et al., US 2006/0242933 (“Webb”).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sevin in view of Dawar in further view of Schuster and in further view of Barnwell, US 2009/0020486 (“Barnwell”).
Claim 1 is directed to a crankcase ventilation system.  The system comprises a housing.  The system further comprises an inlet configured to receive blowby gases from an internal combustion engine and to provide the blowby gases to the housing.  The system further comprises an outlet configured to provide filtered blowby gases from the housing and to at least one of an intake of the internal combustion and a surrounding ambient.  The housing comprises a rotating coalescer positioned within it, such that a gap exists between the rotating coalescer and the housing.  The rotating portion represents an outer diameter of the gap.  D0 is an inside diameter of a rotating portion of the rotating coalescer.  The rotating portion represents an outer diameter of the gap.  Instant disclosure teaches that the gap 202 is formed an interior component of the housing 104, such as a drain pan 126, and end plate 112 of rotating coalescer 108.  Spec. dated Dec. 07, 2017 (“Spec.”) Fig. 2, [0017].
The rotating coalescer includes a first end cap, and a filter media.  The gap permits gas flow between a clean side of the filter media and a dirty side of the filter media.  The disclosure teaches that the dirty side is the upstream side of the filter media while the clean side is the downstream side of the media.  Spec. [0025].  
The filter media further includes a frame surrounding an outside surface of the filter media.  The frame includes a plurality of vanes disposed radially outward of the filter media.  The rotating coalescer further comprises a central shaft coupled to the rotating coalescer.  The central shaft is rotatable such that when it rotates, the rotating coalescer rotates and creates a pumping pressure.  The pumping pressure causes a high pressure within the housing on the clean side of the filter media and a low pressure on the dirty side of the filter media and at an inlet in the gap at the inside diameter D0.    This causes a positive pressure recirculation of the blowby gases in which a portion of already filtered blowby gas from the clean side of the filter media returns through the gap to the dirty side of the filter media.  
Sevin discloses a system for separating liquid particles from gas.  Sevin Fig. 1, col. 1, ll. 11–63.  The system comprises a housing 1 with an inlet 30 configured to provide gas to the interior of the housing 1.  Id. at Fig. 1, col. 2, ll. 7–34.  The system further comprises an outlet 10 configured to provide filtered gases from the housing to a surrounding environment.  Id. at Fig. 1, col. 1, ll. 48–64.  The housing 1 comprises a rotating impeller, comprising a plurality of rotating plates 15, positioned within the interior of the housing 1.  Id. at Fig. 1, col. 2, ll. 36–47.  The impeller operates as a coalescer because it separates liquid particles from gas.  Id. at col. 1, ll. 11–13.  A gap exists between the impeller and the housing 1, which is the space between the annular ring 32 of the last plate 15 and the mouthpiece 31 of nozzle 30.  Id. at Fig. 1.  This interpretation is consistent with the disclosure because the nozzle 30 is an internal component of the housing 11.  The diameter from annular ring 32 to shaft 7 is D0 which Id. at Figs. 1, 4.  The annular ring 32 of the impeller forms an outer diameter of the gap.  Id. at Fig. 4.
The impeller further includes a base 14, which is a first end cap, and a central shaft 7 coupled to the impeller.  Sevin Fig. 1, col. 1, ll. 48–63, col. 2, ll. 1–4.  The central shaft 7 is rotatable such that when it rotates, the impeller rotates and creates suction.  Id. at Fig. 1, col. 2, l. 36–47.  The suction creates a high pressure within the housing 1 on the downstream side (i.e., clean side) of the impeller and a low pressure on the upstream side (i.e., dirty side) of the impeller and at an inlet in the gap at the inside diameter D0, as seen by the fluid flow arrows in Figs. 1 and 4.  This pressure differential exists because the fluid arrows illustrate gas moving from the clean downstream side of the impeller to the dirty upstream side, through the gap.  Id. at Fig. 1.  (Gas moves from areas of high pressure to areas of low pressure.)  As such, the rotation of the impeller causes positive pressure recirculation of the gases in which a portion of gas that has passed through the impeller returns through the gap and ultimately to the dirty side of the impeller, as seen by the fluid flow arrows in Figs. 1 and 4. 

    PNG
    media_image1.png
    1077
    1397
    media_image1.png
    Greyscale

Sevin differs from claim 1 because, while the impeller plates 15 separate liquid particles from gas (Sevin col. 1, ll. 11–13), the reference does not disclose a filter media used in conjunction with the impeller for this purpose.  As such, the reference also does not disclose a frame surrounding an outside surface of the filter media, with the frame comprising a plurality of vanes disposed radially outward of the filter media.
However, in the coalescer arts, Dawar teaches that it is beneficial to attach a filter element 198 to the downstream portion of a rotating separator plate 194 to further remove liquid from the gas being purified.  Dawar Fig. 10, [0043].  Therefore, it would have been obvious to attach a filter media to the outer surface of Sevin’s impeller plates 15 to further remove liquid from the gas being purified. 

    PNG
    media_image2.png
    808
    887
    media_image2.png
    Greyscale

Dawar does not explicitly teach a frame surrounding an outside surface of the filter element 198, with the frame comprising a plurality of vanes disposed radially outward of the filter media.   However, the coalescer arts, Schuster discloses a coalescing filter element 1 comprising a support sleeve 4 that surrounds the outside surface of a coalescing jacket 5.  Schuster Figs. 1–3, [0016].  The support sleeve 4 provides support to the coalescing jacket 5 (i.e., a coalescing filter media).  Id.  The support sleeve 4 comprises a plurality of vanes (the solid portion of the mesh) disposed radially outward of the jacket 5.  Id.  It would have been obvious to surround Dawar’s filter element 198 with Schuster’s support sleeve 4 in order to provide structural support to the filter element 198.

    PNG
    media_image3.png
    719
    528
    media_image3.png
    Greyscale

The limitations describing the intended use of the system fail to patentably distinguish over the prior art because the manner of operating the device does not differentiate an apparatus claim from the prior art.  MPEP 2114(II).  These limitations include: that the system is a “crankcase ventilation system” with an inlet “configured to receive blowby gases from an internal combustion engine” and an outlet “configured to provide filtered blowby gases from the housing and to at least one of an intake of the internal combustion engine and a surrounding ambient.”
Regarding claim 2, Sevin in view of Dawar teaches the limitations of the claim:
“The crankcase ventilation system of claim 1, wherein the filter media is non-pleated (as seen in Dawar, Fig. 10, pt. 198).”
Claim 3 
Instant disclosure teaches that if the conditions of this equation are met, then positive gas recirculation occurs.  Spec. [0028].  
Sevin’s device requires positive gas recirculation because gas that exits the impeller is recirculated through the gap to prevent the spaces between rings from being blocked and to help carry particles between annuli to the hopper.  Sevin col. 3, ll. 11–14.  Sevin’s device would continue to require this positive recirculation when it is modified to include Dawar’s filter element 198 downstream of Sevin’s impeller.  Therefore, it would have been obvious to adjust Dawar’s filter element 198 to have properties allowing the gas to recirculate through Sevin’s gap.  A filter element 198 allowing for positive recirculation of gas to through Sevin’s gap would satisfy the equation set forth in claim 3, because Applicant’s disclosure admits that positive recirculation occurs if the condition of equation 3 (i.e., the equation in claim 3) is met.  Spec. [0028].
Claim 4 requires that for the system of claim 2, the filter media possesses an “                                
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                            ” value of less than 3000, where                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             is the relationship between permeability and thickness of the filter media.  Claim 5 requires that for the system of claim 4, the filter media has a thickness of less than 0.5 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value of 75–500.  Claim 6 requires that for the system of claim 4, the filter media has a thickness between 0.5–1 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value between 100–700.  Claim 7 requires that for the system of claim 4, the filter media has a thickness between 1–2 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value between 130–1000.  Claim 8 requires that for the system of claim 4, the filter media has a thickness between 2–4 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value between 160–1300.  Claim 9 requires that for the system of claim 4, the filter media has a thickness between 4–8 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value between 200–1800.  Claim 10 requires that for the system of claim 4, the filter media                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             between 300–2200.  Claim 11 requires that for the system of claim 4, the filter media has a thickness between 15–30 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             between 400–3000.
While Dawar does not disclose the thickness or permeability of the filter media in filter element 198, it would have been obvious to use routine experimentation to determine the optimal relationship between these two characteristics because Webb teaches that properties such as thickness and permeability affect the filtration properties of a filter material.  Webb, [0021]; MPEP 2144.05(II). 
Additionally, instant disclosure teaches that the                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value is the average number of hydraulic radii through the thickness of the filter media in the flow direction.  Spec. [0031].  Filter media with a greater total hydraulic radii count have higher coalescing filtering efficiency.  Id. at [0035].  However, media with a lower hydraulic radii count with very low hydraulic radii count values (such as 10) will have low efficiency, but will almost certainly have positive recirculation.  Id. 
Sevin’s device requires positive gas recirculation because gas that exits the impeller is recirculated through the gap to prevent the spaces between rings from being blocked and to help carry particles between annuli to the hopper.  Sevin col. 3, ll. 11–14.   Sevin’s device would continue to require this positive recirculation when it is modified to include Dawar’s filter element 198 downstream of Sevin’s impeller.  Therefore, it would have been obvious for Dawar’s filter element 198 to be structured to allow for this positive recirculation to occur.  At the same time, Dawar’s filter element 198 would need a sufficient coalescing filtration efficiency to separate liquid remaining in the gas after the gas exits Sevin’s impeller.  Dawar [0043].  Therefore, it would have been obvious to                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value of the filter element 198.  Spec. [0031], [0035].
Claim 12 requires that for the system of claim 1 the filter media is pleated.  It would have been obvious to pleat the filter media forming Dawar’s filter element 198 because Barnwell teaches that pleating increases the surface area of filter media, allowing for more uniform air to flow the media.  Barnwell, [0045].
Claim 13 requires that the filter media of claim 12 is selected to have the properties described in the claim. 
Instant disclosure teaches that positive gas recirculation occurs when the condition of equation 4 (i.e., the equation in claim 13) is satisfied.  Spec. [0029].  Sevin’s device requires positive gas recirculation because gas that exits the impeller is recirculated through the gap to prevent the spaces between rings from being blocked and to help carry particles between annuli to the hopper.  Sevin col. 3, ll. 11–14.  Sevin’s device would continue to require this positive recirculation when it is modified to include Dawar’s filter element 198 downstream of Sevin’s impeller.  Therefore, it would have been obvious to adjust Dawar’s filter element 198 to have properties allowing the gas to recirculate through Sevin’s gap.  A filter element 198 allowing for positive recirculation of gas to through Sevin’s gap would satisfy the equation set forth in claim 13, because Applicant’s disclosure admits that positive recirculation occurs if the condition of equation 4 (i.e., the equation in claim 13) is met.  Spec. [0029].
Claim 14 requires that for the system of claim 13, the filter media possesses an “                                
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                            ” value of less than 3000, where                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             is the relationship between permeability and thickness of the filter media.  Claim 15 requires that for the system of claim 14, the filter media has a thickness of less than 0.5 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             between 120–800.  Claim 16 requires that for the system of claim 14, the filter media has a thickness between 0.5–1 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             between 140–950.  Claim 17 requires that for the system of claim 14, the filter media has a thickness between 1–2 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             between 180–1400.  Claim 18 requires that for the system of claim 14, the filter media has a thickness between 2–4 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             between 240–1700.  Claim 19 requires that for the system of claim 14, the filter media has a thickness between 4–8 mm and an                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             between 300–2000.  
While Dawar does not disclose the thickness or permeability of the filter media in filter element 198, it would have been obvious to use routine experimentation to determine the optimal relationship between these two characteristics because Webb teaches that properties such as thickness and permeability affect the filtration properties of a filter material.  Webb, [0021]; MPEP 2144.05(II). 
Additionally, instant disclosure teaches that the                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value is the average number of hydraulic radii through the thickness of the filter media in the flow direction.  Spec. [0031].  Filter media with a greater total hydraulic radii count have higher coalescing filtering efficiency.  Id. at [0035].  However, media with a lower hydraulic radii count with very low hydraulic radii count values (such as 10) will have low efficiency, but will almost certainly have positive recirculation.  Id
Sevin’s device requires positive gas recirculation because gas that exits the impeller is recirculated through the gap to prevent the spaces between rings from being blocked and to help carry particles between annuli to the hopper.  Sevin col. 3, ll. 11–14.   Sevin’s device would continue to require this positive recirculation when it is modified to include Dawar’s filter element 198 downstream of Sevin’s impeller.  Therefore, it would have been obvious for Dawar’s filter element 198 to be structured to allow for this positive recirculation to occur.  At the same time, Dawar’s filter element 198 would need a sufficient coalescing filtration efficiency to separate liquid remaining in the gas after the gas exits Sevin’s impeller.  Dawar [0043].  Therefore, it would have been obvious to use routine experimentation to optimize the characteristics of Dawar’s filter element 198 to allow for positive recirculation while maintaining sufficient efficiency to separate residual liquid from the gas that exits Sevin’s impeller.  MPEP 2144.05(II).  This would result in optimizing the                                 
                                    
                                        
                                            N
                                        
                                        
                                            h
                                            y
                                            d
                                        
                                    
                                
                             value of the filter element 198.  Spec. [0031], [0035].
Claim 20, requires that for the system of claim 1, the plurality of vanes, when rotated by the central shaft, contribute in creating the pumping pressure.  
Sevin’s shaft 7 will rotate Schuster’s support sleeve 4 (with the plurality of vanes) along with Dawar’s filter element 198 and Sevin’s impeller plates 15, because the support sleeve 4 would be attached to Dawar’s filter element 198.  
The limitation indicating that this rotation contributes in creating the pumping pressure fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.
Additionally, the disclosure teaches that the rotating coalescer creates centrifugal pumping pressure due to its rotational velocity.  Spec. [0018].  The support sleeve 4 will .
Response to Arguments
35 U.S.C. 112(b) Rejection
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections in light of the amendments.
Prior Art Rejections
The Examiner maintains that the claims are unpatentable for the reasons stated above.
With respect to claim 1, the Applicant argues that the solid portion of Schuster’s mesh-like support sleeve 4 is not equivalent to the vanes of the frame described in claim 1.  Applicant Rem. dated June 29, 2021 (“Applicant Rem.”) 9.  Rather, the Applicant asserts that the support sleeve 4 is merely a mesh that serves to support the filter media disposed therein.  Id.  The Applicant asserts that the vanes in claim 1 serve to direct flow when the coalescer rotates.  Id. at 10.  The Applicant then argues that the support sleeve 4 cannot direct flow, even if it were to rotate.  Id.  The Applicant further argues that the disclosure describes unexpected benefits of the frame including a plurality of vanes.  Id. at 10.  This is because the disclosure states that the fan blades contribute to a pumping pressure created by the rotating coalescer.  Id.  Therefore, the Applicant asserts that it would not have been obvious for a person of ordinary skill in the art to obtain the frame of claim 1 from Schuster.  Id
The Examiner respectfully disagrees.  The solid portion of Schuster’s sleeve 4 corresponds to the claimed “vanes” because Schuster’s sleeve 4 has a very similar structure to the frame 116 illustrated in Applicant’s disclosure.
More specifically, Figure 3 of instant disclosure shows the filter frame 116 and vanes 117.  Spec. Fig. 3, [0015].  The vanes 117 are the solid structure of the frame 116.  Id.  The vanes 117 have gaps in between which allow fluid to pass.  Id.  The vanes do not extend very far from the frame 116, as seen in Fig. 3.  As such, the frame 116 and vanes 117 is a mesh-like structure that provides structural support to the filter media.  Id.
Likewise, Schuster’s sleeve 4 is a mesh-like structure that provide support to filter media.  Schuster Fig. 1, [0016].  The solid portions of the mesh have gaps in between which allow fluid to flow through the sleeve 4.  Id.  The solid portions have a three-dimensional structure, similar to the vanes 117 illustrated in Applicant’s disclosure.  
Therefore, the solid portions of Schuster’s sleeve 4 correspond to the claimed “vanes” because they have a very similar structure to the vanes 117 illustrated in Applicant’s disclosure.

    PNG
    media_image4.png
    1094
    1638
    media_image4.png
    Greyscale

Additionally, claim 1 does not require that the vanes serve to direct flow when the coalescer rotates, as asserted by the Applicant. Rather, the claim merely requires that the frame comprises a plurality of vanes disposed radially outward of the filter media.
Furthermore, the disclosure fails to indicate that the rotating vanes produces anything unexpected.  As noted, the disclosure teaches that the vanes 117 act as centrifugal fan blades so as to contribute to a pumping pressure created by the rotating coalescer 108.  Spec. [0015].  However, this function would have been expected.  The vanes 117 are a rotating mass which would be expected to affect the pressure of the environment in which they rotate, just like any other rotating object.  A person of ordinary skill in the art would expect that Schuster’s sleeve 4 would produce a similar 
With respect to claims 3–11, the Applicant argues that the prima facie case of obviousness is rebutted, asserting that an Nhyd value of less than or equal to 3,000 is critical to achieve positive recirculation in the system of claim 1.  Applicant Rem. 11.  The Applicant argues that this is demonstrated in [0034] and Tables 3 through 10 of the disclosure.  Id.
The Examiner respectfully disagrees.  The Applicant bears the burden of overcoming a prima facie case of obviousness, by demonstrating that a claimed numerical range is critical.  See MPEP 2144.05(III).  Criticality generally requires a showing that the claimed range achieves unexpected results relative to the prior art.  Id.  Here, the Applicant has failed to provide any evidence that the positive recirculation with a filter media having an Nhyd value of less than 3,000 would have been unexpected.  Therefore, the Applicant has failed to meet its burden in overcoming the prima facie case of obviousness.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted above, instant disclosure teaches that the gap 202 is formed an interior component of the housing 104, such as a drain pan 126, and end plate 112 of rotating coalescer 108.  Spec. Fig. 2, [0017].